                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

STEVEN F. COX, et al.,                              )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )      Case No. 1:19-cv-01026-JDB-jay
                                                    )
CITY OF JACKSON, TENNESSEE,                         )
                                                    )
       Defendant.                                   )


     ORDER DENYING AS MOOT DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’
                           INITIAL COMPLAINT


       Pending on the Court’s docket is the April 5, 2019, motion of the Defendant, City of

Jackson, Tennessee, to dismiss the Plaintiffs’ complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (Docket Entry (“D.E.”) 22.) On May 31, 2019, the Plaintiffs amended

their complaint. (D.E. 33.) As “[a]n amended complaint supersedes an earlier complaint for all

purposes,” In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013), the

motion to dismiss the initial complaint is now moot and is DENIED on that basis.

       IT IS SO ORDERED this 12th day of June 2019.

                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE
